Citation Nr: 0945946	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability, and if so, whether service connection is 
warranted on a direct basis or as secondary to service-
connected residuals of status post surgery of the right knee.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of status post surgery of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of status post surgery of the right knee.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
December 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2005, May 2006, and June 2006 rating 
decisions of the St. Petersburg, Florida Regional Office 
(RO).  In April 2009, the Board remanded this case for the 
Veteran to be afforded a Travel Board hearing, which was 
subsequently held before the undersigned in August 2009.  

As to the issue of whether new and material evidence has been 
presented to reopen a claim of service connection for low 
back disability, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claim without regard to the 
RO's determination (that the claim was reopened) in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for back and left knee 
disabilities, as well as an increased rating for right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.

FINDINGS OF FACT

1.  In March 1986, the RO denied service connection for a low 
back disability characterized as mild rotary scoliosis of the 
lumbosacral spine.  The Veteran did not appeal.

2.  In a January 1995 decision, the RO determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for a back disability, 
characterized as mild rotary scoliosis of the lumbosacral 
spine.  The Veteran did not appeal.

3.  Evidence submitted since the RO's January 1995 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1986 rating decision which denied service 
connection for a low back disability characterized as mild 
rotary scoliosis of the lumbosacral spine is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  The RO's January 1995 decision which determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for a back disability, 
characterized as mild rotary scoliosis of the lumbosacral 
spine, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).

3.  New and material evidence has been received since the 
RO's January 1995 rating decision; thus, the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
back disability, the Veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


New and Material Evidence

In March 1986, the RO denied service connection for a low 
back disability characterized as mild rotary scoliosis of the 
lumbosacral spine.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
March 1986 rating decision is final.  38 U.S.C.A. § 7105.

In a January 1995 decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for a back disability, characterized as 
mild rotary scoliosis of the lumbosacral spine.  The Veteran 
did not appeal this decision and it is also final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record includes 
private and VA medical records.  The private medical records 
reflect that as of April 2006, as shown on a magnetic 
resonance imaging (MRI), the Veteran had degenerative disc 
disease with disc bulging noted at multiple levels including 
L3-4 and L5-S1 as well as central disc protrusion at 
L4-5.  The VA records confirmed this diagnosis.  In addition, 
in a December 2008 VA medical record, it was noted that the 
Veteran had had chronic low back pain since the military.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
The RO denied the Veteran's claim as his diagnosis of mild 
rotary scoliosis was considered a congenital or developmental 
abnormality.  The new competent evidence establishes back 
pain since service and a diagnosis other than the previously 
diagnosed scoliosis.  In considering whether to reopen a 
claim, VA must assume the credibility of the aforementioned 
evidence which supports the Veteran's claim as required by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been received since the January 
1995 rating decision, and the claim of service connection for 
low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The claim of service connection for a low back disability has 
been reopened based on the new evidence as addressed above.  
However, in reviewing additional evidence, the record 
reflects that November 2004 x-rays of the lumbosacral spine 
were normal.  The Veteran indicated that there was a work-
related back injury in March 2006, which the private medical 
evidence references and which appears to precipitate the 
diagnosis made on the MRI report.  However, the Veteran 
maintains that he actually initially injured his back during 
service and that he has had ongoing back pain since then, as 
noted by the VA examiner in December 2008.  The Veteran 
stated that he had received treatment from the James A. Haley 
VA Medical Center since shortly after his separation from 
service in 1985.  He also stated at his hearing that his 
mother is aware of his back problems and their onset, but the 
record does not reflect that she has submitted a statement.  
In addition, it was claimed that the low back disability has 
been aggravated by the service-connected right knee 
disability.  

Further, at his hearing, the Veteran indicated that he wanted 
to attend a VA examination for all three claimed 
disabilities.  It was noted that he had been so scheduled in 
October 2008, but according to the Veteran's testimony and 
some supporting evidence of record, he did not receive notice 
of that examination.  

With regard to the right knee, the Veteran indicated that his 
right knee disability had worsened.  With regard to the left 
knee, the Veteran stated that his right knee had caused a 
left knee disability due to his altered gait.  VA November 
2004 x-rays suggest abnormality of the left knee.  The 
Veteran also complained of left knee problems during service.

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  Thus, the VA records from the James A. 
Haley VA Medical Center dated from December 1985 onward 
should be obtained in compliance with VA's duty to assist.  
In addition, although the Veteran could not recall where he 
was treated following the work-related accident, he should be 
afforded another opportunity to consult his records and 
identify that facility/physician and for those records to be 
obtained.  In addition, he should be requested to identify 
his employer and his employee records should be obtained to 
ascertain if they reflect low back injury from March 2006 
onward.  

The Board finds that the Veteran should be afforded a VA 
examination to determine if his low back and left knee 
disabilities are etiologically related to service or to his 
service-connected right knee disability, and to determine the 
current level of severity of the service-connected right knee 
disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all treatment records 
relate to the Veteran's back and knees 
from the James A. Haley VA Medical 
Center, to include those dated from 
December 1985 to November 2004 and from 
August 2009 to present.  

2.  Contact the Veteran and inform him 
that his mother or any other person may 
submit a statement supporting his/her 
observation of the Veteran's back 
symptoms since his separation from 
service.

3.  Contact the Veteran and ask that he 
identify the private physician/facility 
where he was treated following his March 
2006 work injury.  In addition, he should 
identify his employer.  After securing 
the appropriate medical release, obtain 
and associate with the claims file copies 
of all clinical records of the Veteran's 
treatment from the identified 
physician/facility, as well as his 
employment records dated from March 2006 
onward.  

4.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
in conjunction with examination.  

a.  The examiner should indicate whether 
the Veteran's rotary scoliosis a 
developmental disease or a developmental 
defect?  Please provide complete 
rationale for this opinion. 

b.  If the Veteran's rotary scoliosis is 
a developmental defect, please provide an 
opinion as to whether it was subject to a 
superimposed disease or injury during 
service, and if so, describe the 
resultant disability.    

c.  The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
back disability (including degenerative 
disc disease) had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  In 
providing this opinion, the examiner 
should discuss the complaints and 
findings pertaining to the Veteran's back 
noted in the service treatment records.

d.  The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
back disability is proximately due to, or 
the result of, the service-connected 
right knee disability, to include as a 
result of any altered gait associated 
therewith.  If the answer to this 
question is negative, then please provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current back disability is permanently 
aggravated by the Veteran's service-
connected right knee disability.  

e.  The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
left knee disability had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  In 
providing this opinion, the examiner 
should discuss the complaints and 
findings (including the x-ray finding of 
a malformed patella and the diagnosis of 
hypertrophic patella) pertaining to the 
Veteran's left knee noted in the service 
treatment records.

f.  The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
left knee disability is proximately due 
to, or the result of, the service-
connected right knee disability, to 
include as a result of any altered gait 
associated therewith.  If the answer to 
this question is negative, then please 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current left knee disability is 
permanently aggravated by the Veteran's 
service-connected right knee disability.    

g.   The examiner should identify all 
residuals attributable to the Veteran's 
service-connected residuals of status 
post surgery of the right knee.  The 
examiner should report the range of 
motion measurements for the right knee, 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


